     Case 2:20-cv-01654-APG-NJK Document 11 Filed 07/20/21 Page 1 of 1



1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5     JUSTIN D. PORTER,                                           Case No. 2:20-cv-01654-APG-NJK

6                                                Plaintiff                      ORDER

7            v.                                                             (Docket No. 10)

8     SHEPHERD, et al.,

9                                            Defendants

10

11          On March 8, 2021, the Court issued an order screening Plaintiff’s complaint pursuant to 28

12   U.S.C. § 1915A. Docket No. 8. The Court dismissed the complaint without prejudice and granted

13   Plaintiff leave to amend by July 1, 2021. Id. On June 18, 2021, Plaintiff filed a motion requesting

14   an unspecified extension of time to file an amended complaint. Docket No. 10. The Court grants

15   Plaintiff an extension until October 22, 2021, to file an amended complaint. Absent unusual

16   circumstances, the Court will not grant another extension. If Plaintiff fails to file a timely amended

17   complaint, this case will be subject to dismissal without prejudice.

18          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for an extension to

19   file an amended complaint, Docket No. 10, is GRANTED. Plaintiff shall file any amended

20   complaint no later than October 22, 2021.

21          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file a first amended

22   complaint, this case will be subject to dismissal without prejudice.

23          DATED: July 20, 2021.

24

25                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
